The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 10, 2015

                                       No. 04-15-00413-CR

                                         Elias JUAREZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR2864
                           Honorable Ray Olivarri, Judge Presiding

                                         ORDER
         On July 7, 2015, appellant filed a notice of appeal in the trial court and a motion for
extension of time to file a notice of appeal in this Court. Appellant’s motion for extension of time
to file a notice of appeal complies with Rule 26.3 of the Texas Rules of Appellate Procedure and,
therefore, is GRANTED. See TEX. R. APP. P. 26.3. The time to file appellant’s notice of appeal is
extended to July 7, 2015.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court